UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 1-7259 Southwest Airlines Co. (Exact name of registrant as specified in its charter) TEXAS 74-1563240 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) P.O. Box 36611, Dallas, Texas 75235-1611 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(214) 792-4000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer þ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨No þ Number of shares of Common Stock outstanding as of the close of business on October 19, 2010: 747,095,928 1 SOUTHWEST AIRLINES CO. TABLE OF CONTENTS TO FORM 10-Q Part I- FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheet as of September 30, 2010 and December 31, 2009 Condensed Consolidated Statement of Operations for the three and nine months ended September 30, 2010 and 2009 Condensed Consolidated Statement of Cash Flows for the three and nine months ended September 30, 2010 and 2009 Notes to Condensed Consolidated Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosures About Market Risk Item 4. Controls and Procedures Part II – OTHER INFORMATION Item 1. Legal Proceedings Item 1A. Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 3. Defaults Upon Senior Securities Item 4. (Removed and Reserved) Item 5. Other Information Item 6. Exhibits SIGNATURES EXHIBIT INDEX 2 Table of Contents SOUTHWEST AIRLINES CO. FORM 10-Q Part I - FINANCIAL INFORMATION Item 1. Financial Statements Southwest Airlines Co. Condensed Consolidated Balance Sheet (in millions) (unaudited) September 30, 2010 December 31, 2009 ASSETS Current assets: Cash and cash equivalents $ $ Short-term investments Accounts and other receivables Inventories of parts and supplies, at cost Deferred income taxes 63 Prepaid expenses and other current assets 80 84 Total current assets Property and equipment, at cost: Flight equipment Ground property and equipment Deposits on flight equipment purchase contracts Less allowance for depreciation and amortization Other assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Air traffic liability Current maturities of long-term debt Total current liabilities Long-term debt less current maturities Deferred income taxes Deferred gains from sale and leaseback of aircraft 92 Other non-current liabilities Stockholders' equity: Common stock Capital in excess of par value Retained earnings Accumulated other comprehensive loss ) ) Treasury stock, at cost ) ) Total stockholders' equity $ $ See accompanying notes. 3 Table of Contents Southwest Airlines Co. Condensed Consolidated Statement of Operations (in millions, except per share amounts) (unaudited) Three months ended September 30, Nine months ended September 30, OPERATING REVENUES: Passenger $ Freight 31 28 94 87 Other 88 Total operating revenues OPERATING EXPENSES: Salaries, wages, and benefits Fuel and oil Maintenance materials and repairs Aircraft rentals 43 47 Landing fees and other rentals Depreciation and amortization Other operating expenses Total operating expenses OPERATING INCOME 22 95 OTHER EXPENSES (INCOME): Interest expense 43 48 Capitalized interest (5
